Per Curiam.
Defendant was convicted of second-degree murder in violation of MCL 750.317; MSA 28.549, following his guilty plea. He was sentenced to serve a term of from 20 to 30 years in prison. He appeals his conviction as of right.
At the plea-taking proceeding, the court failed to inform defendant that the charge to which he was pleading is a nonprobationable offense. People v Rogers, 412 Mich 669; 316 NW2d 701 (1982), mandates reversal of defendant’s conviction. Since, on remand, the prosecutor will be unable to reinstate the original charge of first-degree murder, People v McMiller, 389 Mich 425; 208 NW2d 451 (1973), we find it unnecessary to address defendant’s claim concerning the examining magistrate’s decision to bind defendant over on that charge.
The remaining issue raised by defendant relates to the decision of the probate court to waive jurisdiction over defendant, who was 16 at the time of the event, pursuant to MCL 712A.4; MSA 27.3178(598.4). It appears that, following the waiver hearing, defendant appealed that decision to the Wayne County Circuit Court in a separate proceeding as required by MCL 600.863; MSA 27A.863; PCR 801. The circuit court affirmed the decision of the probate court by order entered May 2, 1979. Defendant did not seek leave to appeal that decision as required by statute. See People v Billington, 116 Mich App 220; 323 NW2d 343 (1982). Therefore, the issue is not properly before this Court.
Reversed and remanded.